DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fudemoto et al. (US 2015/0258853 A1; hereinafter “Fudemoto”).
	Fudemoto discloses a non-pneumatic tire 1 using a resin composition for a framework member (comprised of ring member 14 and the plurality of connecting members 15), the resin composition having a bending modulus of elasticity at -200C according to ISO 178 of 1600 MPa or less, and a bending modulus of elasticity at 600C according to ISO 178 of 150 MPa or more (note at least embodiment 6 in TABLE 1 and paragraph [0058]), and comprising: a wheel portion 11 to be attached to an axle (Fig. 1; paragraph [0032]); an inner cylinder (inner rim 12 of ring member 14) externally covering the wheel portion (Fig. 2); an outer cylinder (outer rim 13 of ring member 14) surrounding the inner cylinder from an outside in a tire radial direction (Fig. 2); a plurality of connecting members 15 arranged along a tire circumferential direction between the inner cylinder and the outer cylinder and connecting the inner cylinder and the outer cylinder to each other (Fig. 2); and a tread member 16 provided outside the outer cylinder in the tire radial direction, wherein the inner cylinder, the outer cylinder, and the connecting members serving as the framework member are formed of the resin composition (paragraph [0058]; TABLE 1).

Allowable Subject Matter
4.	Claims 2-5 and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617